DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1 – 18 are currently pending in this application.
	Claims 19-20 are withdrawn from consideration.

NOTE:  Claims 1-18 were reviewed with respect to non-statutory double patenting as potentially being unpatentable over claims 1-9 & 21-31 of U.S. Patent No. 17/168,943.  While the claims are substantially close, it appears that the current application contains additional limitations with respect to multicast streams.  Thus, no double patenting rejection is currently being applied.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to remapping packet routes, classified in H04L 45/302.
II. Claim 19-20, drawn to node selection, classified in H04L 45/72.

Claim withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the interview conducted on 11/28/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmet et al. (Pre-Grant Publication No. US 2020/0351989 A1), hereinafter Ahmet, in view of Fitzgerald et al. (Pre-Grant Publication No. US 2019/0182158 A1).

2.	With respect to claim 1, Ahmet taught a method for providing multicast services across a boundary in a multi-area network (0034), the method comprising: receiving, at a boundary node, a multicast stream (0040, where the video is a stream, the multicast nature of the data can be seen in 0034, and where the boundary node can be seen in the network devices of figure 1), wherein the multicast stream: comprises a first source node identifier corresponding to the node (0084, where the source address is the source identifier); satisfies a policy for redistribution from the first network across the boundary to a second network in the multi-area network (0084, where satisfying the policy is given in order for the remapping to take place); and is being routed across the boundary (0084 & figure 1, where the routing is between the base stations and the SASs); remapping, in the boundary node, the first source node identifier to a second source node identifier corresponding to a source node in the second network (0084); and forwarding, from the boundary node, the multicast stream to the second network (0032).
	However, Ahmet did not explicitly state a first service instance identifier (I-SID) and remapping the first I-SID to a second I-SID.  On the other hand, Fitzgerald did teach a first I-SID and remapping the first I-SID to a second I-SID (0002 & 0007, the I-SID translation).  Both of the systems of Ahmet and Fitzgerald are directed towards managing packet remapping and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Ahmet, to utilize instance remapping, as taught by Fitzgerald, in order to ensure that the service is properly transferred to the second network.  

3.	As for claim 4, it is rejected on the same basis as claim 1.  In addition, Ahmet taught receiving, in the boundary node, a second multicast stream, wherein the second multicast stream: comprises a third I-SID and a third source node identifier corresponding to a second source node in the first network; satisfies the policy for redistribution from the first network across the boundary to the second network; and is being routed across the boundary; remap, in the boundary node, the third source node identifier to the second source node identifier and the third I-SID to a fourth I-SID different from the second I-SID; and forward, from the boundary node, the second multicast stream to the second network (0084, where this represents the process of claim 1, but done for further nodes/networks).

4.	As for claim 5, it is rejected on the same basis as claim 4.  In addition, Ahmet taught wherein the third I-SID and the first I-SID are identical (0084, where this represents the process of claim 1, but done for further nodes/networks).

5.	As for claim 6, it is rejected on the same basis as claim 1.  In addition, Ahmet taught receiving, in the boundary node, a second multicast stream, wherein the second multicast stream: comprises a third I-SID and a third source node identifier corresponding to a second source node in the first network; satisfies the policy for redistribution from the first network across the boundary through the boundary node; and is being routed across the boundary; identifying, in the boundary node, that the multicast stream and the second multicast stream are from an identical multicast service; and in response to the multicast stream and the second multicast stream being from the identical multicast service remapping, in the boundary node, the third source node identifier to the second source node identifier, and the third I-SID to the second I-SID; and forwarding, from the boundary node, the second multicast stream into the second network (0084, where this represents the process of claim 1, but done for further nodes/networks).

6.	As for claim 7, it is rejected on the same basis as claim 6.  In addition, Ahmet taught wherein the third I-SID and the first I-SID are identical (0084, where this represents the process of claim 1, but done for further nodes/networks).

7.	As for claim 8, it is rejected on the same basis as claim 6.  In addition, Ahmet taught receiving, in the boundary node, a message assigning the second I-SID to the multicast stream and the second multicast stream in the second network (0084, where the message is given).

8.	As for claim 9, it is rejected on the same basis as claim 1.  In addition, Ahmet taught forwarding, from the boundary node, the multicast stream to the second network with a virtual node in the second network as an origin node, wherein the virtual node is configured to represent the first network (0090.  See also, Allan: 0082).

9.	With respect to claim 10, Ahmet taught a method for redistributing services at a boundary between a first network and a second network of a multi-area network (0084), the method comprising: receiving, at a boundary node on the boundary, a packet for a service, and translating, at the boundary node, the packet from the first encapsulation to a second encapsulation (0084).
	However, Ahmet did not explicitly state wherein the packet is encapsulated in a first encapsulation.  On the other hand, Fitzgerald did teach wherein the packet is encapsulated in a first encapsulation (0025).  Both of the systems of Ahmet and Fitzgerald are directed towards managing packet remapping and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Ahmet, to utilize encapsulating the redirected packets, as taught by Fitzgerald, in order to ensure that the service is properly transferred to the second network.  It is to be further noted that it could be argued that the encapsulation is taught by Ahmet under broadest reasonable interpretation.  However, it is not explicitly stated.  

10.	As for claim 11, it is rejected on the same basis as claim 10.  In addition, Fitzgerald taught pointing, by the boundary node, a first media access control (MAC) address for the service to a second node in the first network (0007, the second edge network device).

11.	As for claim 12, it is rejected on the same basis as claim 11.  In addition, Fitzgerald taught synchronizing, by the boundary node, a second MAC address for the service in the first network with the first MAC address (0007, where the second edge node is synchronized by the transfer of service under broadest reasonable interpretation).

12.	As for claim 13, it is rejected on the same basis as claim 10.  In addition, Ahmet taught receiving, at the boundary node, a policy update from a control plane configured to enable the service to be redistributable between the first network and the second network (0084.  See also, the policy control function of 0044).

13.	As for claim 14, it is rejected on the same basis as claim 10.  In addition, Ahmet taught wherein the first encapsulation (Fitzgerald: 0025) comprises: a source address of a second node (0084); a destination address based on the second node and a service instance identifier of the service (0084, where the service instance is given in order for the service to be identified and provided); a boundary value identifier for the boundary node (0084, where the boundary value is given.  For example, the boundary node address); and the I-SID (0084, where the I-SID is given in order to the service to be provided).

14.	As for claim 15, it is rejected on the same basis as claim 10.  In addition, Ahmet taught wherein the second encapsulation (Fitzgerald: 0025) comprises: a source address of a virtual node, wherein the virtual node is in the second network and represents the first network to the second network (0084, where the virtual node was taught by Fitzgerald: 0022); a destination address based on the virtual node and a service instance identifier of the service (0084, where the service instance is given in order for the service to be identified and provided); a boundary value identifier for a second node on the boundary (0084, where the service instance is given in order for the service to be identified and provided); and the I-SID (0084, where the I-SID is given in order to the service to be provided).

15.	With respect to claim 16, Ahmet taught a method for providing a service redistribution policy for a multi-area network (0084), the method comprising: receiving, in a node of a first network in the multi-area network, a packet, wherein the packet has a destination across one or more boundaries between the first network and a second network in the multi-area network (0084 & figure 1); assigning, in the node, a route for the service, wherein the route is from the first network to the second network (0084); and forwarding, from the first network to the second network, the service using the route (0031). 
	However, Ahmet did not explicitly state that the packet was a packet from a host for the service.  On the other hand, Fitzgerald did teach that the packet was a packet from a host for the service (0002, lines 8-11) 

16.	As for claim 17, it is rejected on the same basis as claim 16.  In addition, Ahmet taught configuring the service to be redistributable in a first direction and a second direction across at least one of the one or more boundaries, wherein the first direction is an opposite direction of the second direction (0084, where the direction is arbitrary as it can be either direction when the network is switched under broadest reasonable interpretation).

17.	As for claim 18, it is rejected on the same basis as claim 16.  In addition, Ahmet taught configuring the service to be redistributable only in a direction from the first network towards the second network for at least one of the one or more boundaries (0084, where the direction is arbitrary as it can be either direction when the network is switched under broadest reasonable interpretation).

Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmet, in view of Fitzgerald, and in further view of Allan et al. (Pre-Grant Publication No. US Pre-Grant Publication No. US 2016/0301244 A1), hereinafter Allan.

18.	As for claim 2, it is rejected on the same basis as claim 1.  However, Ahmet did not explicitly state installing, in the boundary node, a route for the multicast stream in a link-state database (LSDB), wherein the route is to a destination for the multicast service and is configured to satisfy the policy.  On the other hand, Allan did teach installing, in the boundary node, a route for the multicast stream in a link-state database (LSDB), wherein the route is to a destination for the multicast service and is configured to satisfy the policy (0021).  Both of the systems of Ahmet and Fitzgerald are directed towards managing route information in networks and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Ahmet, to utilize a Link-State Database, as taught by Allan, in order to utilize effective data structures that were contemporary to the time of the filing of the invention, in order to improve the system’s efficiency.

19.	As for claim 3, it is rejected on the same basis as claim 2.  In addition, Ahmet taught receiving, in the boundary node, the route, and wherein the route is installed in response to receiving the route (0084, where the routing between the networks can be seen).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	(a)  Lee et al. (Pre-Grant Publication No. US 2014/0351477 A1).
	(b)  Wang et al. (Pre-Grant Publication No. US 2014/0006358 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730. The examiner can normally be reached Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L GREENE/Primary Examiner, Art Unit 2452